DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-9, 11-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kosiba et al. (US 2014/0219436 A1) in view of Achin et al. (US 2020/0257992 A1).
Claim 1:
Kosiba discloses a method comprising: 
obtaining, by a model discovery service , a plurality of models (¶54 discloses “autoregressive integrated moving average (ARIMA) models”) comprising: 
for each model horizon of a plurality of model horizons, (¶50 discloses “computer simulated performance forecasts, resource plans, and behavioral analysis in an environment in which there is a varying workload by time of day, day of week, inter-week and inter-month, and a varying number of resources by time of day, day of week, inter-week and inter month.” i.e. horizon; ¶51 discloses “workforce management system (WFMS) 115”; ¶54 discloses “WFMS 115 forecasts contact volumes and handle times and develops employee schedules in such a manner that resources are available to answer or process the incoming flow of contacts. The WFMS 115 uses generic forecasting techniques such as moving averages or autoregressive integrated moving average (ARIMA) models to predict, for any future day, the number of contacts the center can expect (emphasis added))”; ¶62 discloses “(1) develop an analytic model or models of the contact center 305”); 
generating a plurality of cross validation metrics from the plurality of (¶54 discloses “The WFMS 115 then determines, using a variety of algorithms, the phone agent staffing levels by time of day that will result in the center's meeting an overall service standard goal for the forecasted number of contacts. Shift optimization algorithms are then used to calculate the shifts that will best cover the estimated staffing requirements.  The WFMS 115 also provides processes to monitor phone agent productivity and to allow phone agents to select and manage their weekly workshifts.”); 
selecting a (¶62 discloses “(2) … 310 to build the model.”; ¶107 discloses “process performance metrics”); 
generating, by a demand prediction service (¶59 discloses “The planning and analysis system 205), a plurality of values for a time series variable (¶59 discloses “call interval data … latest contact volume forecast including the call volume and handle time forecast … schedule adherence forecast”), the plurality of values corresponding to a plurality of days to be predicted (¶78 discloses “contact demand unit performance distribution data include: (1) the
intra-day, intra-week, intra-month, inter-month call volume distribution – (8) the intra-day, intra-week, intra-month, inter-month mean after call or case work distribution; and (9) the distribution of after call or casework”; ¶71 discloses “FIG. 5 illustrates a generic iterative modeling process 500 … running the model and storing the results (step 515), which may include predictions of the expected performance of the contact center system” ), wherein generating the plurality of values comprises: 
selecting, for a day of the plurality of days, the selected model having the model horizon with a lowest value that is greater than or equal to an (¶91 discloses “minimum values are estimated over a small time increment in order to obtain significant granularity in the performance outputs of the model developed in step 305”; ¶107 discloses “predictions, that are stored in the planning and analysis database to create performance scenarios (step 320) … the planning and analysis database has already produced daily, weekly, and monthly performance results (emphasis added).” i.e. horizon days away; ¶110 discloses “analysis fields 910 …. In FIG. 9, all of these fields show values per month … if the display options field 905 is set to "Actual". However, if the display options field 905 is set to "Forecasts," then the staffing level, call volume, and performance values shown in the analysis fields 910 reflect the historic forecasts for those fields … the analysis fields 910 may be chosen to correspond to values per day or per week”); 
inputting the plurality of values for the time series variable as part of a piecewise forecast to a headcount estimation service (¶62 discloses “(5) use algorithms to automatically determine the optimal hiring/termination plan for the contact center 325”); and 
generating, by the headcount estimation service with the piecewise forecast, an estimated headcount from the time series variable (¶54 discloses “the phone agent staffing levels by time of day that will result in the center's meeting an overall service standard goal for the forecasted number of contacts. Shift optimization algorithms are then used to calculate the shifts that will best cover the estimated staffing requirements.).
Kosiba discloses all of the subject matter as described above except for specifically teaching “training” and “ordinal.”  However, Achin in the same field of endeavor teaches “training” (Abstract; ¶¶14-15; ¶169 discloses “training the selected predictive models may be analogous to executing the selected predictive modeling procedures”; ¶195 discloses “Cross-validation can generate useful information about how the accuracy of a predictive model varies with different training data”) and “ordinal” (¶¶ 118, 497).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Kosiba and Achin before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to use a businesses’ operational data to evaluate performance of business processes, to measure the effectiveness of efforts to improve processes, and/or to decide how to adjust processes (Achin ¶3).  This motivation for the combination of Kosiba and Achin is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141 (III).  
Claims 2, 9, and 16:
The combination of Kosiba and Achin disclose the method of claim 1, wherein selecting the training model further comprises: testing the selected model against one of in-season training data and out-of-season training data (Achin ¶25 discloses “training-input time range … seasonal variation in values of at least one of the variables”).
Claims 4, 11, and 18:
The combination of Kosiba and Achin disclose the method of claim 1, wherein selecting the plurality of models further comprises: training a plurality of training models with training data that includes historical time series data for at least two years (Achin ¶339 discloses “3 years of previous daily sales data”; Achin ¶351 discloses “select training ranges of a whole number of weeks, months, or years”).
Claims 5, 12, and 19:
The combination of Kosiba and Achin disclose the method of claim 1, further comprising: combining a machine learning forecast, generated from the plurality of values, with an alternative forecast to form the piecewise forecast as a combined forecast (Kosiba ¶50 discloses “generate computer simulated performance forecasts”; Kosiba ¶85 discloses “developing a forecast for each management unit”).
Claims 6, 13, and 20:
The combination of Kosiba and Achin disclose the method of claim 1, wherein the selected model is an autoregressive model (Kosiba ¶54).
Claims 7 and 14:
The combination of Kosiba and Achin disclose the method of claim 1, wherein the selected model includes one or more lags from a target time series (Achin Abstract discloses “The skip range may indicate a temporal lag between the time period corresponding to the data used to make predictions and the time period corresponding to the predictions.”).
Claim 8:
Kosiba discloses a system comprising: a processor (¶165); a memory coupled to the processor (¶165); the memory comprising an application (¶165 discloses “instructions”), wherein the application executes on the processor, uses the memory, and is configured for …
The combination of Kosiba and Achin discloses the remaining elements recited in claim 8 for at least the reasons discussed in claim 1 above.
Claim 15:
Kosiba discloses a non-transitory computer readable medium comprising computer readable program code (Kosiba ¶165; Achin ¶486 discloses “computer readable medium” and “code”) for … 
The combination of Kosiba and Achin discloses the remaining elements recited in claim 8 for at least the reasons discussed in claim 1 above.

Allowable Subject Matter
Claims 3, 10, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached at (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ross Varndell/Primary Examiner, Art Unit 2666